COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                  ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:        Ex parte Richard Vincent Letizia

Appellate case number:      01-16-00808-CR

Trial court case number:    2112524

Trial court:                County Criminal Court at Law No. 5 of Harris County

Date motion filed:          April 10, 2019 and April 12, 2019

Party filing motion:        Appellant

       It is ordered that appellant’s motion for en banc reconsideration is denied.


Judge’s signature: /s/ Russell Lloyd
                    Acting for the En Banc Court

En banc court consists of Chief Justice Radack and Justices Keyes, Higley, Lloyd, Kelly,
Goodman, Landau, Hightower, and Countiss.

Date: May 7, 2019